DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 05/20/2022. 
Claims 1-4, 7-11, and 14-18 are currently amended. 
Claims 1-20 are currently pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 recite the newly added limitation “determining, by an artificial intelligence module employing multi-agent planning, one or more highest-performing-previously-generated-media creatives”. However, the specification fails to reasonably convey how multi-agent planning is used to determine one or more highest-performing-previously-generated-media creatives. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see MPEP 2163.03(v)). The only mention of multi-agent planning is found in paragraph 29 of the specification which states that “[a]t least some embodiments employ multi-agent planning, which relies on the cooperation and competition between individual sub-modules of artificial intelligence module 118 to make decisions.” However, this does not reasonably convey to one having ordinary skill in the art how one or more highest-performing-previously-generated-media creatives are being determined using multi-agent planning. Therefore, the claim defines the invention in functional language specifying a desired result (i.e., determining one or more highest-performing-previously-generated-media creative) but the disclosure fails to sufficiently identify how the function  is performed or the result is achieved (i.e., employing multi-agent planning). The dependent claims are also rejected based on their dependency.
Claims 1, 8, and 15 recite the limitation “determining, by an artificial intelligence module employing multi-agent planning, one or more highest-performing-previously-generated-media creatives”. However, the specification is completely silent with regard to the artificial intelligence module determining one or more highest-performing-previously-generated-media creatives. While ¶ 15 of the specification does state that “artificial intelligence (“AI”), can be employed to determine optimal creative parameters for use in generating new creatives”, the specification does not reasonably covey that artificial intelligence is use used to determine one or more highest-performing-previously-generated-media creatives. The dependent claims are also rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims are also rejected based on their dependency. The dependent claims are also rejected based on their dependency.
Claims 1, 8, and 15 recite the newly added limitation “determining, by an artificial intelligence module employing multi-agent planning, one or more highest-performing-previously-generated-media creatives”. However, it is unclear how multi-agent planning is used to determine one or more highest-performing-previously-generated-media creatives. The specification fails to further explain. Therefore, the metes and bounds of the claims are not clear. The dependent claims are also rejected based on their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method comprising: obtaining […] a set of current user-specified attributes to be used in generating a new media creative; obtaining […] historical data records including sets of historical user-specified attributes associated with previously generated media creatives; comparing coextensive attributes included in both the set of current user-specified attributes and individual sets of historical user-specified attributes to identify matching coextensive attributes; selecting one or more previously generated media creatives for further evaluation based on whether the one or more previously generated media creatives is associated with a set of historical user-specified attributes that includes matching coextensive attributes; determining […] one or more highest-performing-previously-generated-media creatives; generating […] based on the set of current user-specified attribute and the sets of historical user-specified attributes associated with the one or more highest-performing-previously-generated-media creatives, a set of creative parameters specifying content characteristics of the new media creative, wherein generating includes; transmitting the set of creative parameters […]; receiving […] the new media creative transmitted […]; providing the new media creative to […] an end user; receiving feedback associated with the new media creative; and storing the feedback, the set of creative parameters, and the current user-specified attributes as an additional historical data record, wherein the additional historical data record is associated with the new media creative. These limitations describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “by a script creation system”, “to a media creative generation system”, “by an artificial intelligence module employing multi-agent planning”, and “to an end user system”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-3 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2-3 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-3 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 4-7 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 4 recites the additional elements of “one or more webpages”. Claim 5 recites the additional elements of “at least one input field configured to”. Claim 6 recites the additional elements of “a feedback page”. Claim 7 recites the additional elements of “using natural language processing”. However, for the same reasons set forth with respect to claim 1, claims 4-7 also do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 8 recites substantially similar limitations as claim 1. Therefore, claim 8 also recites an abstract idea in Step 2A Prong 1. Claim 8 recites the additional elements of “A system comprising; a processor configured; memory coupled to the processor and storing a program of instructions; a communications interface coupled to the processor; the processor configured to execute a program of instructions stored in the memory, the program of instructions including: at least one instructions to”, “using an artificial intelligence module employing multi-agent planning”, “a media creative generation system”, and “an end user system”. However, for the same reasons set forth with respect to claim 1, claim 8 also does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 9-10 also recite limitations that are similar to the abstract ideas identified with respect to claim 8 (i.e., certain methods of organizing human activities and/or mental processes). Claims 9-10 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 8, claims 9-10 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 11-14 also recite limitations that are similar to the abstract ideas identified with respect to claim 8 (i.e., certain methods of organizing human activities and/or mental processes). Claim 11 recites the additional elements of “one or more webpages”. Claim 12 recites the additional elements of “at least one input field configured to”. Claim 13 recites the additional elements of “a feedback page”. Claim 14 recites the additional elements of “using natural language processing”. However, for the same reasons set forth with respect to claim 8, claims 11-14 also do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 15 recites substantially similar limitations as claim 1. Therefore, claim 15 also recites an abstract idea in Step 2A Prong 1. Claim 15 recites the additional elements of “A non-transitory computer readable medium storing a program of instructions configured to be executed by a processor, the program of instructions including at least one instruction to”, “using an artificial intelligence module employing multi-agent planning”, “a media creative generation system”, and “an end user system”. However, for the same reasons set forth with respect to claim 1, claim 15 also does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 16-17 also recite limitations that are similar to the abstract ideas identified with respect to claim 15 (i.e., certain methods of organizing human activities and/or mental processes). Claims 16-17 do not recite any additional elements other than those recited in claim 15. Therefore, for the same reasons set forth with respect to claim 15, claims 16-17 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 18-20 also recite limitations that are similar to the abstract ideas identified with respect to claim 15 (i.e., certain methods of organizing human activities and/or mental processes). Claim 18 recites the additional elements of “one or more webpages”. Claim 19 recites the additional elements of “at least one input field configured to”. Claim 20 recites the additional elements of “a feedback page”. However, for the same reasons set forth with respect to claim 15, claims 18-20 also do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2019/0355024 A1) (hereinafter “Han”), in view of Stanis et al. (US 2008/0040318 A1) (hereinafter “Stanis”), in further view of Weldemariam et al. (US 2019/0349251 A1) (hereinafter “Weldemariam”).

As per Claim 1, Han discloses A method comprising (¶ 2 “a system, a method, an apparatus, and a non-transitory computer-readable storage medium”. Also see citations below.): 
obtaining, by a script creation system, a set of current user-specified attributes to be used in 5generating a new media creative (¶ 67 “input interface 202 can receive description information that contains data elements (e.g., attributes) describing a particular deliverable (e.g., targeted creative). The input is saved as one or more creative input objects containing data elements defining a particular deliverable.” ¶ 118 “the creative generator server 108 of FIG. 1 receives datapoint values (as noted above, also referred to as input data or signals) that contain information used to generate and traffic the creative.” Also see Figures 3A-3D, Figure 13, and citations below.); 
obtaining, by the script creation system, historical data records including sets of historical user-specified attributes associated with previously generated media creatives (¶ 131 “analyzing previously-consumed creatives to generate a model that can be used to generate or otherwise configure the attributes of a creative (e.g., the audio file, the voiceover file, the companion image, etc.). In an example embodiment, previously-consumed creatives are analyzed to determine which attributes of the creatives are most effective in, for example, driving action.” Also see ¶¶ 132-138 and citations above.);
determining, by an artificial intelligence module […], […] creatives (¶ 135-136. Also see citations above.);
generating, by the script creation system, based on the set of current user-specified attributes and the sets of historical user-specified attributes […], a set of creative parameters specifying content characteristics of the 10new media creative (¶¶ 131-138. Also see citations above.), wherein the generating includes; 
transmitting the set of creative parameters from the script creation system to a media creative generation system (¶ 115 “the input that is received by script section 326 are communicated over a network to another system [i.e., transmitting the set of creative parameters from the script creation system to a media creative generation system] that presents the script to a voiceover actor who reads the script according to the parameters input through the user interface described in connection with FIGS. 3A, 3B, 3C, and 3D.” Also see ¶ 116, ¶ 139, and citations above.); 
receiving, by the script creation system, the new media creative transmitted from the media creative generation system (¶ 141 “If a determination is made at block 608 that the preview creative is approved, then the preview creative is approved by an approval process, as shown 616. Once approved, at block 618 the final mix is trafficked, by creative distribution server 216 of FIG. 1, for example, at the direction of the trafficking and performance tracking processor 214.” Also see citations above.); 
15providing the new media creative to an end user system associated with an end user (¶ 141 “At block 606 the voiceover is mixed and a preview creative is generated. A review of the preview creative is performed at block 608 and a determination is made as to whether the preview creative is rejected or approved.” ¶ 143 “Block 504 of FIG. 5 and block 616 of FIG. 6 will now be described in more detail with reference to FIG. 2. Audio data that includes speech may be transcribed by a voice transcriber which operates under the control of the voiceover generation service 212 of FIG. 2 using a language model. The transcription may be provided to a voiceover review processor (not shown) which operates under the control of the voiceover generation service 212 of FIG. 2. In turn, voice over review processor may provide feedback on the transcription. In some embodiments, the language model may be updated based at least in part on the feedback. The feedback from the voiceover review processor may include, for example, an affirmation of the transcription; a disapproval of the transcription; a correction to the transcription; a selection of an alternate transcription result; or any other kind of response.” Also see citations above.); 
receiving feedback associated with the new media creative (¶ 141 “At block 606 the voiceover is mixed and a preview creative is generated. A review of the preview creative is performed at block 608 and a determination is made as to whether the preview creative is rejected or approved.” ¶ 143 “Block 504 of FIG. 5 and block 616 of FIG. 6 will now be described in more detail with reference to FIG. 2. Audio data that includes speech may be transcribed by a voice transcriber which operates under the control of the voiceover generation service 212 of FIG. 2 using a language model. The transcription may be provided to a voiceover review processor (not shown) which operates under the control of the voiceover generation service 212 of FIG. 2. In turn, voice over review processor may provide feedback on the transcription. In some embodiments, the language model may be updated based at least in part on the feedback. The feedback from the voiceover review processor may include, for example, an affirmation of the transcription; a disapproval of the transcription; a correction to the transcription; a selection of an alternate transcription result; or any other kind of response.” Also see citations above.); and 
storing the feedback, the set of creative parameters, and the current user-specified attributes as additional historical data record, wherein the additional historical data record is associated with the new media creative (¶ 67 “In one non-limiting example, input interface 202 can receive description information that contains data elements (e.g., attributes) describing a particular deliverable (e.g., targeted creative). The input is saved  as one or more creative input objects containing data elements defining a particular deliverable [i.e., the current user-specified attributes are stored].” ¶ 141 “If the determination made at block 610 that the mixing process does not meet a predetermined criteria, then this mix failure is logged and a message is communicated to the appropriate component associated with the project indicating this, as shown in block 614. For example, a message providing the log can be transmitted to the party responsible for the project.” Also see citations above. The Examiner asserts that Han discloses the storing of feedback at least because when a mixing process does not meet a predetermined criteria, a mix failure is logged. The Examiner also asserts that the set of creative parameters and user-specified attributes are also stored because new media creatives become previously-consumed creatives after they have been trafficked. Han also discloses a creative store 118 that stores all creatives that have been generated by creative generator server 108 (see ¶ 61).).
While Han discloses all of the above limitations, including generating a set of creative parameters specifying content characteristic of a new media creative based on the set of current user-specified attributes and the sets of historical user-specified attributes, Han fails to explicitly disclose comparing coextensive attributes included in both the set of current user-specified attributes and individual sets of historical user-specified attributes to identifying matching coextensive attributes; selecting one or more previously generated media creatives for further evaluation based on whether the one or more previously generated media creatives is associated with a set of historical user-specified attributes that includes matching coextensive attributes; […] [determining] one or more highest-performing-previously-generated-media [creatives] […]; and […] [attributes] associated with the one or more highest-performing-previously-generated-media creatives […]. 
However, in the same field of endeavor, Stanis teaches comparing coextensive attributes included in both the set of current user-specified attributes and individual sets of historical user-specified attributes to identifying matching coextensive attributes (¶ 24 “In one implementation, the attributes of the entity 104 are identified by issuing queries 106 to the entity 104. A query engine 54, for example, may be used to issue the queries 106. The queries 106 may include a default set of questions. In a different implementation, the queries 104 may include a variable set of questions that are dependent on the responses provided by the entity 104. For example, a first query may request the entity 104 to select a business category, such as a business vertical, e.g., Legal, Engineering, Software, etc. Additional queries 106 may then depend on the business category selected, and may further depend on the responses to the queries 106. For example, if the creative generator 102 determines that the entity 104 is an on-line software retailer from responses to the first several questions, then the remaining queries 106 may be directed to sales, products, return policies, etc.” ¶ 30 “The selection of creative templates 112 may be limited based on the category of the entity 104 and other attribute data 110. For example, a first set of creative templates 112 may be eligible for selection for on-line booksellers, while a second set of creative templates 112 may be eligible for selection for realtors. Creative templates 112 may be common to two or more sets of creative templates, e.g., a particular creative template 112 may be used for both on-line booksellers and realtors. Alternatively, creative templates 112 may be limited to a single set of creative templates, e.g., a particular creative template 112 may be used only for realtors. Selection of the corresponding creative templates 112 may be likewise dependent on particular attribute data 110, e.g., a particular creative template may be used only for real estate agents having listing in a particular county.” ¶ 32 “In another implementation, the creative templates 112 may be generated based on performance analysis of existing creatives 114. For example, the click-through rates and conversion rates of existing creatives 114 may be analyzed and the creatives 112 having click-through rates and conversion rates that exceed a threshold may be used to generate one or more creative templates 114. A "click-through" occurs when a user selects or "clicks" on an ad on a web page. The click-through rate is a performance metric that is obtained by dividing the number of users who clicked on the creative or link associated with the creative by the number of times the creatives was delivered. For example, if a creative is delivered 100 times, and three persons clicked on the creative, then the click-through rate for that creative is 3%.” ¶ 53 “Stage 366 updates the performance metric based on the evaluation, and stage 368 bases future selection of the creative template on the performance metric. For example, if the click-through rate is very high, then the creative template may be selected more frequently (e.g., by the template selector 60); conversely, if the click-through rate is very low, then the creative template may be selected less frequently or even discarded.” ¶ 54 “In a different implementation, multiple performance metrics may be associated with different business categories to evaluate the creative template for use in different categories. For example, a particular creative template may produce creatives with high click-through rates for on-line software retailers, but may produce creatives with very low click-through rates for pet supply retailers. Accordingly, the creative template may be selected with greater frequency for on-line software retailers, and may be selected with less frequency, or even be precluded from selection, for pet supply retailers.” The Examiner asserts that since creative templates are selected based on the industry of an entity, Stanis does compare coextensive attributes included in both the set of current user-specified attributes and individual sets of historical user-specified attributes. ); 
selecting one or more previously generated media creatives for further evaluation based on whether the one or more previously generated media creatives is associated with a set of historical user-specified attributes that includes matching coextensive attributes (¶ 54 “In a different implementation, multiple performance metrics may be associated with different business categories to evaluate the creative template for use in different categories. For example, a particular creative template may produce creatives with high click-through rates for on-line software retailers, but may produce creatives with very low click-through rates for pet supply retailers. Accordingly, the creative template may be selected with greater frequency for on-line software retailers, and may be selected with less frequency, or even be precluded from selection, for pet supply retailers.” Also see citations above.);
[…] [determining] one or more highest-performing-previously-generated-media [creatives] […] (¶ 8 “the creative templates may be based on creatives that have high performance rates, such as high conversion rates or click-through rates, thus increasing the likelihood that the creative based on the creative templates may also have high performance rates.” Also see citations above.); and 
[…] [attributes] associated with the one or more highest-performing-previously-generated-media creatives […] (¶ 54. Also see citations above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the generating of creative parameters specifying content characteristics of a new media creative as disclosed by Han, by combining the selecting of one or more previously generated media creatives for further evaluation as taught by Stanis, because doing so would increase the likelihood that the creative based on the creative templates may also have high performance rates (Stanis, ¶ 8). The combination would also increase advertisement effectiveness. 
While the combination of Han/Stanis as modified above teach the use of artificial intelligence, they fail to explicitly teach […] employing multi-agent planning […]. However, in the same field of endeavor of at least artificial intelligence, Weldemariam teaches this limitation in at least ¶¶ 19-21. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the use of artificial intelligence as taught by the combination of Han/Stanis, by combining the uses of multi-agent planning as taught by Weldemariam, because doing so would improve the ability of the overall system to recommend optimal configurations (Weldemariam, ¶ 19).  


As per Claim 2, while Han discloses analyzing previously-consumed creatives and accepting or rejected media creatives, Han fails to explicitly disclose wherein determining the one or more highest-performing-previously-generated-media creative includes: 20 determining how many times the same set of creative parameters has been associated with user-accepted media creatives. However, in the same field of endeavor, Stanis teaches this limitation in at least ¶¶ 37-39, 53-54 and Claim 7. Also see citations above. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the analyzing of previously-consumed creatives as disclosed by Han, by combining the frequency of use of creatives as taught by Stanis, because doing so would prevent creatives templates from being overused which may affect the creative’s performance. Additionally, the combination would ensure diversity of the creatives and ensure that the resulting creatives are distinct from existing creatives (Stanis, ¶¶ 35 and 37). 

As per Claim 3, Han discloses wherein generating the set of creative parameters specifying content characteristics of the new media creative further includes (¶¶ 131-138. Also see ¶ 122, ¶ 276, and citations above.). 
While Han discloses the generating of creative parameters specifying content characteristics of the new media creative, Han fails to explicitly disclose […] using the sets of historical user-specified attributes associated with the one or more highest-performing-previously-generated-media creative as a baseline template; and modifying the baseline template based on information associated with creative parameters included in one or more other sets of creative parameters.
However, in the same field of endeavor, Stanis teaches using the sets of historical user-specified attributes associated with the one or more highest-performing-previously-generated-media creative as a baseline template (¶¶ 8, 32, 35, and 56. Also see citations above.); and 
modifying the baseline template based on information associated with creative parameters included in one or more other sets of creative parameters (¶¶ 55-57. Also see at least ¶ 29 and citations above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the generating of creative parameters specifying content characteristics of a new media creative as disclosed by Han, by combining the modifying of the baseline template based on information associated with creative parameter included in one or more other sets of creative parameters as taught by Stanis, because doing so would increase the likelihood that the creative based on the creative templates may also have high performance rates (Stanis, ¶ 8). The combination would also increase advertisement effectiveness.

As per Claim 4, Han discloses wherein obtaining the current user-specified attributes to be used in generating a new media creative includes: selecting the set of user-specified attributes to be used in generating the new media creative from one or more webpages based on one or more of an industry associated 5with the end user or a location associated with the end user, wherein the one or more webpages includes different input fields associated with different current user-specified attributes (Figures 3A-4. Also see citations above.). 

As per Claim 6, Han discloses wherein receiving feedback includes: transmitting, to the end user system, a feedback page requesting feedback related to the new media creative, wherein the feedback is limited to the following three feedback 20options: accept the media creative as-is, reject the new media creative, accept the new media creative subject to correction of administrative errors (The Examiner notes that the above limitation is nonfunctional descriptive material and/or intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least ¶ 141 “At block 606 the voiceover is mixed and a preview creative is generated. A review of the preview creative is performed at block 608 and a determination is made as to whether the preview creative is rejected or approved.” ¶ 143 “Block 504 of FIG. 5 and block 616 of FIG. 6 will now be described in more detail with reference to FIG. 2. Audio data that includes speech may be transcribed by a voice transcriber which operates under the control of the voiceover generation service 212 of FIG. 2 using a language model. The transcription may be provided to a voiceover review processor (not shown) which operates under the control of the voiceover generation service 212 of FIG. 2. In turn, voice over review processor may provide feedback on the transcription. In some embodiments, the language model may be updated based at least in part on the feedback. The feedback from the voiceover review processor may include, for example, an affirmation of the transcription [i.e., accept the media creative as-is]; a disapproval of the transcription [i.e., reject the new media creative]; a correction to the transcription [i.e., accept the new media creative subject to correction of administrative errors]; a selection of an alternate transcription result [i.e., accept the new media creative subject to correction of administrative errors]; or any other kind of response.” Also see citations above.).

As per Claim 7, Han discloses further comprising: 
wherein the historical data records further include at least one previously generated media creative (¶¶ 117, 131-138, and 144. Also see citations above.); 24DOCKET NO. 566-OMR-01-2020 
using natural language processing to generate content metadata from contents of the at least one previously generated media creative (¶¶ 117, 131-138, and 144. Also see citations above.); and 
generating the set of creative parameters based, at least in part, on the content metadata (¶¶ 117, 131-138, and 144. Also see citations above.).

As per Claims 8 and 15, they recite substantially similar limitations as claim 1. Therefore, they are rejected using the same rationale. 

As per Claims 9 and 16, they recite substantially similar limitations as claim 2. Therefore, they are rejected using the same rationale. 

As per Claims 10 and 17, they recite substantially similar limitations as claim 3. Therefore, they are rejected using the same rationale. 

As per Claims 11 and 18, they recite substantially similar limitations as claim 4. Therefore, they are rejected using the same rationale. 

As per Claims 13 and 20, they recite substantially similar limitations as claim 6. Therefore, they are rejected using the same rationale. 

As per Claim 14, it recite substantially similar limitations as claim 7. Therefore, it is rejected using the same rationale. 

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Stanis, in view of Weldemariam, in further view of Harris (US 2016/0098701 A1) (hereinafter “Harris”).

As per Claim 5, Han discloses wherein the different input fields associated with the different current user-specified attributes include (Figures 3A-4. Also see citations above.): 
10at least one input field configured to receive user input identifying the industry associated with the end user (¶ 104 “ In the example user interface depicted in FIG. 3A, the campaign objective (“ad objective”) field corresponds to selecting an campaign objective relating to promoting a brand, a business, and/or an organization. The other campaign objective field corresponds to selecting a campaign objective relating to promoting a concert or music-related content [i.e., receiving user input identifying the industry associated with the end user].” Also see citations above.); 
at least one input field configured to receive user input identifying a location associated with the end user (Figure 3B element 310. Also see at least Figures 3A-4 and citations above.); 
at least one input field configured to receive user input identifying a user-specified goal of 15the new media creative (Figure 3A. Also see citations above.). 
While the combination of Han/Stanis/Weldemariam as modified above teach all of the above limitations, including receiving various user inputs, they fails to explicitly disclose at least one input field configured to receive user input identifying a call to action. However, in the same field of endeavor, Harris teaches this limitation in at least ¶ 14. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the user inputs as taught by the combination of Han/Stanis/Weldemariam as modified above, by combining the user input identifying a call to action as taught by Harris, because doing so would enable a user to purchase the offered goods or services (Harris, ¶ 17). Additionally, the combination is also merely a combination of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 12 and 19, they recite substantially similar limitations as claim 5. Therefore, they are rejected using the same rationale. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “The applicant submits that the amendments include elements that are significantly more than the previously identified abstract concepts, and that all pending claims are, therefore, eligible for patent protection.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the Internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the Internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea.
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681